DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 9/19/2022 have been entered.
Response to Arguments
Applicant’s arguments, filed 9/19/2022, have been fully considered.  
Applicant traverses on the grounds that “[t]he cited references do not, alone or in combination, teach or motivate the presently claimed combination of therapeutic agents” (Applicant Arguments, Page 4).  
In particular, Applicant first notes that the anti-hypertensive combination of Bilgic et al comprises the ARB telmisartan as opposed to the instantly claimed ARB irbesartan (Applicant Arguments, Page 4).  As argued by Applicant, “Grogan provides no teaching, suggestion, or motivation to select indapamide or irbesartan… with no specific guidance for selection” (Applicant Arguments, Page 4).
The argument is not found persuasive.  As discussed in the basis of the rejection, Grogan et al teach “compositions and methods for treating… hypertension” and related diseases (Paragraph 002) comprising “(S)-amlodipine… and an angiotensin receptor blocker” (Paragraph 0015) wherein the ARB can be telmisartan (Paragraph 0035) “in an amount of from about 0.1 mg to about 300 mg” (Paragraph 0057)  or irbesartan, (Paragraph 0036) “in an amount of from about 10 mg to about 1500 mg” (Paragraph 0057), wherein Grogan et al further disclose that either ARB provides approximately the same hypotensive effect (see Figure 1A).
As such, it would have been obvious to include irbesartan as the ARB in the composition taught by Bilgic et al (i.e., it would have been obvious to substitute one known ARB useful in hypotensive compositions with another known ARB useful in hypotensive compositions with a reasonable expectation of success).  And, as noted by the court in In re Fout, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious.  In the instant case, (1) the prior art element performs the function specified in the claim (that is, telmisartan in substantially the same way to produce substantially the same result as the corresponding element instantly claimed (i.e., irbesartan) with only insubstantial differences); (2) the claimed component (i.e., irbesartan) and its function was known in the art; (3) a person of ordinary skill in the art would have recognized the interchangeability of the elements and could have substituted one known element for another; and (4) the results of the substitution would have been predictable.  As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
Applicant further notes that Bilgic et al “is silent as to the inclusion of bisoprolol fumarate at all” (Applicant Arguments, Page 4).
Yet, as discussed in the basis of the rejection, as taught by www.pss.org, bisoprolol fumarate 2.5 mg and 5.0 mg is a known β-blocker useful in the treatment of hypertension (Page 1).  Furthermore, Mahmud et al teach a low-dose quadruple antihypertensive combination (Title) comprising: (1) an ACE inhibitor/ARB, (2) a β-blocker, (3) a calcium channel antagonist, and (4) a diuretic (Page 272, Column 1) “was more efficacious than a standard single dose of each agent individually” (Abstract).
As such, it would have been prima facie obvious to further include bisoprolol fumarate in the composition of Bilgic et al for the treatment of hypertension.  It would have been obvious to do so considering that, as stated in MPEP 2144.06, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art” (In re Kerkhoven, 626 F.2d 846 (CCPA 1980))  and further in view of Mahmud et al which teach the efficacy of related antihypertensive combinations comprising an ACE inhibitor/ARB, a calcium channel antagonist, a diuretic and further comprising a β-blocker.
Applicant, however, argues that “www.pss.org... is simply a list of 150 different medications for treating high blood pressure.  There is not teaching with regards to any sort of quadruple combination therapies whatsoever, let alone selection of the claimed therapeutic agents (Applicant Arguments, Page 5).
At the outset, the fact that www.pss.org lists several medications does not render the selection of one non-obvious (see Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”).
Furthermore, Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986).  As discussed in the basis of the rejection, Mahmud et al teach a low-dose quadruple antihypertensive combination (Title) comprising: (1) an ACE inhibitor/ARB, (2) a β-blocker, (3) a calcium channel antagonist, and (4) a diuretic (Page 272, Column 1) “was more efficacious than a standard single dose of each agent individually” (Abstract).
Applicant, however, argues that “Mahmud… discloses a study with a specific combination that is distinct from the claimed combination” (Applicant Arguments, Page 5).
The argument is not found persuasive.  An ordinarily skilled artisan would not reasonably limit the teaching of Mahmud et al to the exact quadruple combination disclosed therein.  Indeed, Mahmud et al specifically state that “[i]t should also be feasible to change the individual components of such a low-dose combined antihypertensive” (Page 275, Column 1).
Applicant further argues that “Law does not cure the deficiencies of Bilgic or Grogan” (Applicant Arguments, Page 4).  As argued by Applicant, “[t]he skilled artisan reviewing the disclosure of Law would have no guidance or motivation to arrive at a claimed combination of irbesartan, indapamide, amlodipine besylate, and bisoprolol fumarate” (Applicant Arguments, Page 6).
The argument is not found persuasive.  As discussed in the basis of the rejection, an ordinarily skilled artisan would have found it prima facie obvious to formulate an antihypertensive composition comprising irbesartan, indapamide, amlodipine besylate, and bisoprolol fumarate based on Bilgic et al in view of Grogan et al, www.pss.org and Mahmud et al – which further disclose utilizing irbesartan, indapamide and bisprolol fumarate in amounts which read on the instant claims, but wherein the amount of amlodipine differs from the instantly claimed amount.  Law (along with Mahmud et al) is applied to demonstrate that the concentration of active ingredient in a pharmaceutical formulation is clearly a result-effective variable, and this is especially true in pharmaceutical formulations comprising a combination of multiple active ingredients.  Indeed, as taught by Law et al, “[c]ombination low dose drug treatment increases efficacy and reduces adverse effects.  From the average blood pressure in people who have strokes (150/90 mm Hg) three drugs at half standard dose are estimated to lower blood pressure by 20 mm Hg systolic and 11 mm Hg diastolic” (Abstract).  As further taught by Mahmud et al, “a capsule comprising a quarter of the standard dose of 4 antihypertensive agents has greater efficacy than the standard dose of each individually” lowering systolic and diastolic blood pressure by “18+1 mm Hg [and] 17+2 mm Hg” respectively (Abstract).    
Applicant, however, argues that Bilgic et al in view of Grogan et al, www.pss.org and Mahmud et al do “not provide any teaching or basis for the claimed ranges or irbesartan or bisoprolol fumarate… [or] indapamide” since the prior art disclose broader ranges than the instantly claimed amounts and “provides no reason for the skilled artisan to select the narrow ranges of the present claims” (Applicant Arguments, Page 5).  Applicant further argues that “Bilgic provides guidance that teaches away from the claimed combinations” since, in one example of Bilgic et al, “telmisartan is added at approximately 7 times the amount of indapamide” (Applicant Arguments, Page 6).
Yet, as taught by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)).  
Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442 (CCPA 1971).  "[a] known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551 (Fed. Cir. 1994).  “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed” In re Fulton, 391 F.3d 1105 (Fed. Cir. 2004).
Moreover, it is noted that the features upon which Applicant relies (i.e., ratios of one agent relative to another) are not recited by the rejected claims.  Although the claims are interpreted in light of the Specification, limitations from the Specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
For all the foregoing reasons, Applicant’s arguments are not found persuasive.  The rejection of claims is MAINTAINED.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-34 are MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over Bilgic et al (WO 2011/149438; of record) in view of Grogan et al (US 2005/0187262; of record), www.pss.org (Medications For Treatment of High Blood Pressure, 9/06/2013; of record), Mahmud et al (Hypertension 49:272-275, 2007; of record) and Law et al (BMJ 326:1427-1431, 2003; of record).
Claim 28 remains drawn to a method of treating hypertension in a subject in need thereof comprising administering (as a single daily dose) a therapeutically effective amount of a pharmaceutical composition comprising:
(a)	about 30 mg to about 45 mg of the angiotensin receptor blocker irbesartan;
(b)	about 0.5 to about 0.75 mg of the diuretic indapamide;
(c)	about 1.0 mg to about 1.5 mg of the calcium channel blocker amlodipine besylate; and
(d)	about 2.0 mg to about 3.0 mg of the β-blocker bisoprolol fumarate.
Bilgic et al teach “a combination of antihypertensive active agents… and use of said combination in the treatment of hypertension” (Abstract), wherein the “[p]harmaceutical compositions… can be used simultaneously… in the same dosage form” (Page 3, Lines 20-26), said combination comprising, (Page 4, Lines 20-22):
(a)	10 to 300 mg of the angiotensin receptor blocker telmisartan;
(b)	0.1 to 10 mg indapamide; and
(c)	2.5 to 25 mg amlodipine wherein, “[p]referably, [the] besylate salt of amlodipine… is used” (Page 3, Lines 8-9).
As such, the method of Bilgic et al differs from the instantly claimed method in that (1) Bilgic et al include the ARB telmisartan in place of the ARB irbesartan; (2) Bilgic et al does not teach the further inclusion of bisoprolol fumarate; and (3) the amounts of active agents in the compositions are different.
Yet, as to (1):  Grogan et al teach “compositions and methods for treating… hypertension” and related diseases (Paragraph 002) comprising “(S)-amlodipine… and an angiotensin receptor blocker” (Paragraph 0015) wherein the ARB can be telmisartan (Paragraph 0035) “in an amount of from about 0.1 mg to about 300 mg” (Paragraph 0057)  or irbesartan, (Paragraph 0036) “in an amount of from about 10 mg to about 1500 mg” (Paragraph 0057), wherein Grogan et al further disclose that either ARB provides approximately the same hypotensive effect (see Figure 1A).
As such, it would have been obvious to replace telmisartan in the invention of Bilgic et al with irbesartan.  The simple substitution of one known hypotensive ARB for another is prima facie obvious.
As to (2): as taught by www.pss.org, bisoprolol fumarate 2.5 mg and 5.0 mg is a known β-blocker useful in the treatment of hypertension (Page 1). 
Furthermore, Mahmud et al teach a low-dose quadruple antihypertensive combination (Title) comprising: (1) an ACE inhibitor/ARB, (2) a β-blocker, (3) a calcium channel antagonist, and (4) a diuretic (Page 272, Column 1) “was more efficacious than a standard single dose of each agent individually” (Abstract).
As such, it would have been prima facie obvious to further include bisoprolol fumarate in the composition of Bilgic et al for the treatment of hypertension.  It would have been obvious to do so considering that, as stated in MPEP 2144.06, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art” (In re Kerkhoven, 626 F.2d 846 (CCPA 1980))  and further in view of Mahmud et al which teach the efficacy of related antihypertensive combinations comprising an ACE inhibitor/ARB, a calcium channel antagonist, a diuretic and further comprising a β-blocker.
As to (3): as discussed above, Bilgic et al teach including 10 to 300 mg of the angiotensin receptor blocker telmisartan, 0.1 to 10 mg indapamide and 2.5 to 25 mg amlodipine (Page 4, Lines 20-22) wherein, based further on Grogan et al, it would have been obvious to include irbesartan “in an amount of from about 10 mg to about 1500 mg” (Paragraph 0057) in place of telmistartan and, based further on www.pss.org and Mahmud et al, it would have been obvious to further include bisoprolol fumarate in an amount of 2.5 mg or 5.0 mg.
As such, the claimed ranges of irbesartan, indapamide and bisprolol fumarate all lie inside ranges disclosed by the prior art.  And, as taught by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)).    
Furthermore, (and in particular with regard to the dose of amlodipine) stated by MPEP 2144.05, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see also In re Aller (220 F.2d 454 (CCPA): “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…”  Indeed, as further discussed by the court, “[s]uch experimentation is no more than the application of the expected skill of the [ordinarily skilled artisan] and failure to perform such experiments would, in our opinion, show a want of the expected skill”; see also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005): “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” and “[o]nly if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range” (quoting In re Antonie (559 F.2d 618 (CCPA 1977))).
In the instant case, the concentration of active ingredient in a pharmaceutical formulation is clearly a result-effective variable, and this is especially true in pharmaceutical formulations comprising a combination of multiple active ingredients.  
Indeed, as taught by Law et al, “[c]ombination low dose drug treatment increases efficacy and reduces adverse effects.  From the average blood pressure in people who have strokes (150/90 mm Hg) three drugs at half standard dose are estimated to lower blood pressure by 20 mm Hg systolic and 11 mm Hg diastolic” (Abstract).  As further taught by Mahmud et al, “a capsule comprising a quarter of the standard dose of 4 antihypertensive agents has greater efficacy than the standard dose of each individually” lowering systolic and diastolic blood pressure by “18+1 mm Hg [and] 17+2 mm Hg” respectively (Abstract).    
Accordingly, it would have been customary for an artisan of ordinary skill in the art to determine the optimal concentrations of antihypertensive agents to include in the formulation in order to best achieve the desired results.  
In view of all of the foregoing, instant claim 28 is rejected as prima facie obvious.
Instant claims 31-34 are drawn to the method of claim 28 wherein the amounts of each ingredient are further defined.
Yet, for the same reasons as discussed above with regard to claims 1 and 28, it remains obvious to determine the optimal amount of each active ingredient to include in the prima facie obvious composition.
As such, instant claims 31-34 are also rejected as prima facie obvious. 
Instant claims 29-30 are drawn to the method of claim 28 wherein the treatment results in a reduction of systolic blood pressure of about 10 mmHg or greater (claim 29) and/or a reduction of diastolic blood pressure of about 5 mmHg or greater (claim 30).
It is asserted, absent evidence to the contrary, that the administration of the prima facie obvious composition would necessarily result in a reduction in systolic/diastolic blood pressure as claimed.
As such, instant claims 29-30 are also rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-34 are MAINTAINED rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,369,156.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘156 claims are similarly drawn to methods of treating hypertension comprising administering a composition comprising the ARB irbesartan, a diuretic, the calcium channel blocker amlodipine, and a beta-blocker wherein it would have been prima facie obvious to substitute one known diuretic and beta-blocker to arrive at the instantly claimed invention.
Conclusion
No new ground(s) of rejection are presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611